The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, AR 72936
Dear Senator Walters:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. 25-19-101 et seq.  Specifically, you wish to know whether the results of faculty evaluations conducted by the University of Arkansas at Fayetteville ("UAF") Associated Student Government ("ASG") may be published for public review.
It must be initially noted that the ASG is not a traditional division of the UAF, but rather is a student organization created under, and governed by, a constitution approved by the UAF Board of Trustees and funded by a combination of state appropriations and student fees.  Hence, the records created by the ASG are "public records" as defined by Section 25-19-103(1), and are subject to public inspection and copying as governed by Section25-19-105.  For the purposes of this discussion, "publication" by the ASG is analogous to releasing the information to a third party under the FOIA.
The answer to your question hinges on whether the student sponsored evaluations are "employee evaluation or job performance records" protected from disclosure under the provisions of Section25-19-105(c)(1) (Supp. 1989).
If the evaluation records are indeed created and maintained separate and apart from any UAF administration faculty evaluations, then the ASG records are clearly not privileged documents.  The faculty of the UAF are not the employees of the ASG; therefore, the records regarding the faculty are not "employee evaluation or job performance records."1
In sum, it is my opinion that faculty evaluations compiled by the ASG may be published for public review.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 Nor, in my opinion, can it be successfully contended that ASG-sponsored faculty records are exempt under the invasion of privacy provision for personnel records.  See A.C.A. 25-19-105(b)(10) (Supp. 1989).  Records pertaining to faculty members are not the records of ASG employees, and thus are not "personnel records."